Title: From James Madison to Aaron Burr, [ca. 5 March] 1804
From: Madison, James
To: Burr, Aaron



Dr. Sir
[ca. 5 March 1804]
The voyage referred to by Mr. Vanderkemp was undertaken and conducted by individuals, in whose hands the journal and other papers, which he desires to peruse, must remain. Mr. Barrill of Boston had a concern in the voyage and may be therefore resorted to in order to trace their place of Deposit. With very high respect, I have the honor to remain, Dr Sir your most obed. servt.
James Madison
 

   
   RC (owned by Profiles in History, Beverly Hills, Calif., 1990). In a clerk’s hand, signed by JM. Undated; date assigned on the basis of Burr to Francis Adrian Van der Kemp, 6 Mar. 1804 (reproduced in Mary-Jo Kline and Joanne Wood Ryan, eds., Papers of Aaron Burr [microfilm ed.; 27 reels; Glen Rock, N.J., 1977], ser. 1, reel 5).



   
   Burr had doubtless forwarded to JM a 15 Feb. 1804 request from Dutch minister and writer Francis Adrian Van der Kemp for information dealing with American voyages of discovery and exploration to the northwest coast of North America. Boston merchant Joseph Barrell was one of the financial sponsors of the ship Columbia, in which Robert Gray discovered the mouth of the Columbia River (Harry F. Jackson, Scholar in the Wilderness: Francis Adrian Van der Kemp [Syracuse, 1963], pp. 160, 167–68; Burr to Van der Kemp, 6 Mar. 1804 [reproduced in Papers of Aaron Burr (microfilm ed.), ser. 1, reel 5]; Samuel Eliot Morison, The Maritime History of Massachusetts, 1783–1860 [Boston, 1925], pp. 46, 49–51).


